—In a proceeding pursuant to CPLR article 78 to review a determination of the City University of New York Law School dated December 16, 1994, finding that the petitioner had violated certain by-laws and imposing two concurrent one-year suspensions, the petitioner appeals from an order of the Supreme Court, Queens County (Goldstein, J.), dated July 9, 1997, which denied his motion to renew an earlier petition for the same relief, which was dismissed by judgment of the same court dated June 5, 1995.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the petitioner’s motion to renew his CPLR article 78 petition since he failed to offer a valid excuse for not submitting the additional facts upon the original application (see, Matter of Brooklyn Welding Corp. v Chin, 236 AD2d 392; Foley v Roche, 68 AD2d 558). O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.